DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejection
The rejection of claims 173, 176, and 179 under 35 U.S.C. 103 as being unpatentable over Houghten et al. in view of Bird et al. and Hayouka et al. is withdrawn because the arguments of none of the references teaching the instant SEQ ID NO: 43 are persuasive.
The rejection of claims 174-175, 177-178, and 180-181 under 35 U.S.C. 103 as being unpatentable over Houghten et al. in view of Bird et al. and Hayouka et al., and further in view of Sun et al. is withdrawn because the arguments of none of the references teaching the instant SEQ ID NO: 43 are persuasive.

Rejoinder
Claims 173-181 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 182-203, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are  hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/16/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

    PNG
    media_image1.png
    27
    355
    media_image1.png
    Greyscale
The closest prior art reference, Houghten et al. (WO 91/00869, previously cited 7/27/2021), shows a generic peptide formula comprising the instant SEQ ID NO: 43 except for the non-natural amino acids at positions X1-X4 shown in the instant SEQ ID NO: 43 as follows. 

    PNG
    media_image2.png
    256
    545
    media_image2.png
    Greyscale
However, Houghten et al. do not teach non-natural amino acids X1 cross-linked to X2 and X3 cross-linked to X4. Another reference, Sun et al. (US 2004/0197864 A1), teaches a peptide formula of Magainin derivative as follows (claim 1), but Sun’s peptide does not read on the instant SEQ ID NO: 43 either. For the reasons described above, the instant SEQ ID NO: 43 is free of art and this instant application is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
12-January-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615